Citation Nr: 1007712	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-27 338	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to an initial compensable rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for erectile dysfunction, 
secondary to service-connected diabetes mellitus, and denied 
service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus.


FINDINGS OF FACT

1.  The Veteran's hypertension first manifested many years 
after his separation from service and is not related to his 
service or to any aspect thereof, including his 
service-connected diabetes mellitus.

2.  Throughout the pendency of the appeal, the Veteran's 
erectile dysfunction has been manifested by total impotence.  
His erectile dysfunction is not manifested by penile 
deformity.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
Veteran's active service, and is not proximately due to or 
the result of, or aggravated by, his service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

2.  The criteria for a compensable disability rating for 
erectile dysfunction have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7522 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's appeal with regard to erectile dysfunction 
arises from his disagreement with the initial rating assigned 
following the grant of service connection.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Accordingly, the Board finds that 
VA satisfied its duties to notify the Veteran with respect to 
this claim.

With respect to the claim for service connection for 
hypertension, notice was provided to the Veteran in March 
2006, prior to the initial AOJ decision in July 2006.  The 
content of the notice fully complies with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  His claim was subsequently readjudicated 
after providing the Veteran with an opportunity to respond to 
the notice.  Furthermore, the Veteran was told it was his 
responsibility to support the claim with appropriate 
evidence, and he was provided with the text of the relevant 
regulations relating to VA's duty to notice and assist.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are therefore moot.

The post-adjudicatory correspondence and adjudicatory process 
render any notice deficiencies nonprejudicial because the 
Veteran was provided notice of the missing elements and 
subsequent adjudication.  Accordingly, the Board finds that 
any error in the notices provided to the Veteran on his claim 
has not affected the essential fairness of the adjudication.

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim for 
service connection.  He was told it was his responsibility to 
support the claim with appropriate evidence and has been 
given the regulations applicable to VA's duty to notify and 
assist.  Indeed, he submitted substantial evidence in 
connection with his claims that shows he understood the need 
to provide VA with information and evidence to support his 
claim.  As such, the Board finds that any defects in the 
notice given to the Veteran relating to his claim are not 
prejudicial.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's service treatment records, VA treatment 
records, and private treatment records, and afforded him 
examinations with respect to his claim in May 2006 and August 
2008.  The Veteran has not indicated that he has received any 
other treatment for his diabetes mellitus and erectile 
dysfunction aside from that which is of record already.  The 
Board thus concludes that there are no additional treatment 
records outstanding.  

There is additionally no evidence indicating that there has 
been a material change in the service-connected erectile 
dysfunction since the Veteran was last examined.  38 C.F.R. 
§ 3.327(a) (2009).  The reports of examination are thorough 
and supported by the treatment records.  Accordingly, the 
examinations were adequate and may be considered in deciding 
the claim.  For these reasons, the Board finds these actions 
have satisfied VA's duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including cardiovascular-renal disease, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

The Veteran's service medical records are negative for any 
findings of elevated blood pressure or diagnosis of 
hypertension.  The Board thus finds that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
hypertension on a direct basis.  38 C.F.R. § 3.303(b).  

The Veteran, however, does not contend that his hypertension 
initially manifested in service, but rather that it developed 
as a result of the service-connected diabetes mellitus with 
which he was formally diagnosed in 2002.  

Both the initial diagnoses of diabetes mellitus and of 
hypertension are not of record.  In an April 2006 statement, 
the Veteran reported that the medical office containing the 
treatment records of the physician whom had diagnosed him 
with both disorders had been destroyed in a November 2005 
fire.  However, he had been diagnosed with diabetes mellitus 
in 2002, as supported by June 2002 pharmaceutical records 
demonstrating that he filled a prescription intended to 
control his diabetes mellitus.

He was reportedly diagnosed with hypertension in 2004.  

Treatment records dated from March 2005 to August 2008 show 
monitoring of the Veteran's hypertension and diabetes 
mellitus.  Those records do not show any evidence of 
microalbuminaria, or any other indicators of diabetic renal 
disease.  At no time did any medical professional 
specifically relate the Veteran's hypertension to his period 
of active service, including to his service-connected 
diabetes mellitus.

However, in a November 2005 statement submitted on the 
Veteran's behalf, his private physician indicated that the 
Veteran had cardiovascular complications of diabetes 
mellitus.

In effort to determine whether the Veteran's hypertension was 
in any way related to his service-connected diabetes 
mellitus, he was scheduled for VA examinations in May 2006 
and August 2008.

On examination in May 2006, urinalysis revealed no evidence 
of microalbuminaria.  The VA examiner determined that the 
Veteran's hypertension was essential in nature, and that it 
was unrelated to his diabetes mellitus.  The examiner 
reasoned that although the Veteran had been formally 
diagnosed with hypertension after he was diagnosed with 
diabetes mellitus, the Veteran had multiple risk factors for 
the development of hypertension, apart from his diabetes 
mellitus, including his age and male gender, which were the 
two most significant risk factors for developing 
hypertension, in addition to obesity, inactivity, and high 
cholesterol.  These other risk factors were the more likely 
etiologies of his hypertension.

In August 2008, the same examiner again concluded that the 
Veteran's hypertension was unrelated to diabetes mellitus, 
including by way of aggravation.  The examiner again pointed 
to the Veteran's multiple other risk factors for developing 
hypertension in determining that there was no etiological 
relationship between the disorders.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, more probative value is assigned to the VA 
examiner's opinions finding that the Veteran's hypertension 
was not likely related to the Veteran's service-connected 
diabetes mellitus than to the Veteran's private physician's 
November 2005 notation that the Veteran had cardiovascular 
complications of diabetes mellitus.  Significantly, in the 
November 2005 statement, the private physician provided no 
rationale for finding a relationship.  This is of particular 
significance, in that the physician's records do not 
demonstrate laboratory or other findings supportive of an 
etiological relationship.  Additionally, there is no evidence 
indicating that that physician reviewed the Veteran's record 
as a whole in conjunction with rendering that opinion.  In 
contrast, the VA examiner reviewed the entire record and 
provided a detailed rationale for his opinion finding that 
the hypertension and the diabetes mellitus were not likely 
related.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the Veteran's 
hypertension.  Thus, service connection on a direct basis is 
not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000).  Nor is service connection on a secondary basis 
warranted, as the VA examiner, whose opinion the Board has 
determined is more probative, determined that there was no 
relationship between the Veteran's hypertension and his 
service-connected diabetes mellitus, including that the 
Veteran's diabetes mellitus had not aggravated the Veteran's 
hypertension.  Accordingly, service connection for 
hypertension is not warranted.

The Board has considered the Veteran's assertions that his 
hypertension is related to his period of active service, 
including to his service-connected diabetes mellitus.  To the 
extent that the Veteran ascribes his current disorder to a 
service-connected disability, however, his opinion is not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's hypertension first manifested many years after 
service and is not related to his active service, to any 
incident therein, or to his service-connected diabetes 
mellitus.  As the preponderance of the evidence is against 
the Veteran's claim for service connection for hypertension, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Initial Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's erectile dysfunction is rated noncompensably 
disabling under DC 7522, which pertains to deformity of the 
penis with loss of erectile power.  While the Veteran has not 
specifically been diagnosed with that disability, it is 
permissible to rate a diagnosed condition that does not match 
any of the diagnostic codes contained in the rating schedule 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  38 C.F.R. 
§ 4.20 (2009).

In this case, the Veteran has been diagnosed with erectile 
dysfunction.  The RO rated his erectile dysfunction, by 
analogy, under DC 7522.  While no diagnostic code 
specifically addresses the diagnosis of erectile dysfunction, 
DC 7522 does address loss of erectile power, which is 
precisely the symptomatology described by the Veteran.  
Moreover, that is the only diagnostic code that specifically 
addresses erectile function.  The Board can identify no more 
appropriate diagnostic code and the veteran has not 
identified one.  Butts v. Brown, 5 Vet. App. 532 (1993).  
Accordingly, the Board will proceed with an analysis of the 
Veteran's disability under this diagnostic code.

Diagnostic Code 7522 provides for a single 20 percent rating 
where the evidence shows deformity of the penis with loss of 
erectile power.  38 C.F.R. § 4.115(b), DC 7522.  The 
provisions of 38 C.F.R. § 4.31 indicate that where the 
criteria for a compensable rating under a diagnostic code are 
not met, and the schedule does not provide for a zero percent 
evaluation, a zero percent evaluation will be assigned when 
the required symptomatology is not shown.  38 C.F.R. § 4.31 
(2009).  Therefore, where both loss of erectile power and 
deformity are not demonstrated, a 0 percent rating will be 
assigned.  

The Veteran underwent VA examination in May 2006 and August 
2008.  Examination of the genitals was conducted only at the 
time of the May 2006 examination.  Physical examination 
revealed no deformity of the penis.  

In this case, the Veteran has been diagnosed with loss of 
erectile power (erectile dysfunction).  However, because no 
penile deformity has been shown, the Veteran is not entitled 
to a compensable rating.  38 C.F.R. § 4.20.

The Board has considered whether referral for an extra-
schedular rating is warranted.  The service-connected 
erectile dysfunction manifests with total impotence but no 
penile deformity.  As discussed in the preceding section, 
these symptoms are contemplated by the rating criteria.  
Hence, the criteria for referral for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Consideration has also been given to staged ratings 
(different percentage ratings for different periods of time 
since the effective date of service connection).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, staged ratings 
are not indicated in the present case, as the Board finds 
that the weight of the credible evidence shows that the 
Veteran's service-connected erectile dysfunction has been 0 
percent disabling throughout the pendency of the appeal.  As 
the preponderance of the evidence is against the claim for an 
increased initial rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Total disability rating 
based on individual unemployability (TDIU).

TDIU is an element of all appeals of an increased initial 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is 
granted where a Veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case the Veteran has not alleged that his erectile 
dysfunction prevents him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  

The record reflects that the Veteran retired after he lost 
his commercial driving license secondary to his service-
connected diabetes mellitus.  While it thus appears that he 
was unable to continue to be employed as a driver as a result 
of his service-connected diabetes mellitus, there is no 
indication that he retired, or was unable to continue to 
work, due to his erectile dysfunction, and nor has the 
Veteran so contended.  Accordingly, the Board concludes that 
the Veteran in this case has not raised a claim of 
entitlement to a TDIU rating and that referral for a TDIU 
rating is therefore not warranted.


ORDER

Service connection for hypertension, secondary to service-
connected diabetes mellitus is denied.

An initial compensable disability rating for erectile 
dysfunction is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


